



WARRANT TERMINATION AGREEMENT


This WARRANT TERMINATION AGREEMENT (this “Termination Agreement”) is made as of
December 12, 2016 between Goldman, Sachs & Co. (“Dealer”) and NVIDIA Corporation
(“Counterparty”), a Delaware corporation.


WHEREAS, Dealer and Counterparty are parties to the base warrant transaction (as
amended, modified or supplemented, the “Base Warrant Transaction”) evidenced by
the letter agreement between Dealer and Counterparty, dated as of November 25,
2013 (as amended, modified or supplemented, the “Base Warrant Confirmation”),
and the additional warrant transaction (as amended, modified or supplemented,
the “Additional Warrant Transaction” and, together with the Base Warrant
Transaction, the “Warrant Transactions”) evidenced by the letter agreement
between Dealer and Counterparty, dated as of November 26, 2013 (as amended,
modified or supplemented, the “Additional Warrant Confirmation” and, together
with the Base Warrant Confirmation, the “Warrant Confirmations”).


WHEREAS, the parties have agreed to terminate a portion of the Warrant
Transactions on the terms and conditions set forth herein.


WHEREAS, terms defined in the Warrant Confirmations and not defined in this
Termination Agreement shall have the meanings given to such terms in the Warrant
Confirmations.


NOW, THEREFORE, in consideration of their mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby mutually covenant and agree as follows:


1.    Termination of Transactions and Confirmations. Notwithstanding anything to
the contrary in the Warrant Confirmations, upon the occurrence of an Observation
Date (as defined below) for a Tranche of Warrants (as defined below), without
further action by any party hereto, each party hereto agrees that:


(a)    with respect to such Tranche of Warrants, the respective rights and
obligations of each party hereto under each Warrant Transaction and each Warrant
Confirmation shall be terminated, cancelled and extinguished and deemed to have
been satisfied and discharged in full, and the only remaining obligation of the
parties with respect to such Tranche of Warrants shall be the obligation of
Counterparty to deliver the number of Shares payable for such Tranche of
Warrants, determined as set forth below, and no other payments or deliveries
shall be due to or from either Dealer or Counterparty pursuant to the terms of
the Warrant Confirmations with respect to such Tranche of Warrants; and


(b)    each party hereto shall be released and forever discharged by each other
party hereto from obligations under the Warrant Transactions and the Warrant
Confirmations with respect to such Tranche of Warrants, other than with respect
to representations and warranties set forth in the Warrant Confirmations and
with respect to indemnification or contribution obligations under the Warrant
Confirmations arising as a result of events occurring prior to the Observation
Date with respect to the last Tranche of Warrants to be terminated hereunder,
each of which shall survive.


2.    Procedure for Determining the Number of Shares Payable for each Tranche of
Warrants.
 
(a)Subject to the terms hereof, the parties agree to terminate (i) all of the
Warrants described in the Additional Warrant Confirmation and (ii) 23,561,744.20
of the Warrants described in the Base Warrant Confirmation, divided evenly among
the Expiration Dates described in the Base Warrant Confirmation, pursuant to
this clause (a). Such Warrants to be terminated shall be divided into 17
tranches (each, an “Initial Tranche of Warrants”), as set forth in Schedule 1.
On an Initial Observation Date (as defined below) for an Initial Tranche of
Warrants, the number of Shares payable by Counterparty for such Initial Tranche
of Warrants shall be determined by multiplying (i) the quotient of (x) the “USD
Amount per Warrant” shown in the table annexed hereto as Schedule 2
corresponding to the VWAP Price (as defined below) for such Initial Observation
Date, divided by (y) such VWAP Price, by (ii) the number of Warrants included in
such Initial Tranche of Warrants, and rounding to the nearest whole number of
Shares. An “Initial Observation Date” means





--------------------------------------------------------------------------------





December 13, 2016 and each of the 16 Scheduled Trading Days thereafter; provided
that if any such date is a Disrupted Day in whole (or if any such date is a
Disrupted Day in part and the Calculation Agent does not determine that such
Observation Date shall be an Observation Date for fewer than all the Warrants in
the corresponding Tranche of Warrants), such date shall not be an Initial
Observation Date, and an additional Initial Observation Date shall occur on the
Scheduled Trading Day after the date that would otherwise be the final Initial
Observation Date.


(b)    Subject to the terms hereof, the parties agree to terminate an additional
29,730,424.35 of the Warrants described in the Base Warrant Confirmation,
divided evenly among the Expiration Dates described in the Base Warrant
Confirmation, pursuant to this clause (b). Such Warrants to be terminated shall
be divided into 33 tranches (each, a “Subsequent Tranche of Warrants” and
collectively with the Initial Tranches of Warrants, the “Tranches of Warrants”),
as set forth in Schedule 1. On a Subsequent Observation Date (as defined below)
for a Subsequent Tranche of Warrants, the number of Shares payable by
Counterparty for such Subsequent Tranche of Warrants shall be determined by
multiplying (i) the quotient of (x) the “USD Amount per Warrant” shown in the
table annexed hereto as Schedule 2 corresponding to the VWAP Price (as defined
below) for such Subsequent Observation Date, divided by (y) such VWAP Price, by
(ii) the number of Warrants included in such Subsequent Tranche of Warrants, and
rounding to the nearest whole number of Shares. A “Subsequent Observation Date”
means December 13, 2016 and each of the 32 Scheduled Trading Days thereafter;
provided that if any such date is a Disrupted Day in whole (or if any such date
is a Disrupted Day in part and the Calculation Agent does not determine that
such Observation Date shall be an Observation Date for fewer than all the
Warrants in the corresponding Tranche of Warrants), such date shall not be a
Subsequent Observation Date, and an additional Subsequent Observation Date shall
occur on the Scheduled Trading Day after the date that would otherwise be the
final Subsequent Observation Date. The Initial Observation Dates and the
Subsequent Observation Dates are collectively referred to herein as the
“Observation Dates.”


“VWAP Price” for any Observation Date means the volume-weighted average price of
the Rule 10b-18 eligible trades in the Shares for the entirety of such
Observation Date as determined by reference to the screen entitled “NVDA
<Equity> AQR SEC” or any successor page as reported by Bloomberg L.P. (without
regard to pre-open or after-hours trading outside of any regular trading session
for such Observation Date) (or if such volume-weighted average price is
unavailable or manifestly incorrect, the market value of one Share on such
Observation Date, as determined by the Calculation Agent using a volume-weighted
methodology). Notwithstanding the foregoing, if (i) any Observation Date is a
Disrupted Day in part and (ii) the Calculation Agent determines that such
Observation Date shall be an Observation Date for fewer than all the Warrants in
the corresponding Tranche of Warrants, then the VWAP Price for the relevant
Observation Date shall be the volume-weighted average price per Share on such
Observation Date on the Exchange, as determined by the Calculation Agent based
on such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Observation Date for which the Calculation Agent determines
there is no Market Disruption Event, and an additional Observation Date shall
occur on the Scheduled Trading Day after the date that would otherwise be the
final Observation Date for the remaining Warrants in such Tranche of Warrants.


3.    Delivery of Shares. Counterparty shall deliver the number of Shares
payable with respect to a Tranche of Warrants on the third Scheduled Trading Day
following the corresponding Observation Date or, if such day is not a Clearance
System Business Day, on the next Clearance System Business Day immediately
following such day (the “Delivery Date” for such Tranche of Warrants) to the
account of Dealer specified below. Notwithstanding anything herein to the
contrary, (a) the number of Shares payable by Counterparty with respect to each
Tranche of Warrants for which the related Observation Date has not yet occurred
is subject to adjustment by the Calculation Agent from the date hereof until the
last Delivery Date hereunder as if such number of Shares were a term of the
Warrant Confirmations and (b) in no event shall Counterparty at any time be
required to deliver an aggregate number of Shares greater than 107,261,000
(subject to adjustment in the same manner as the Maximum Number of Shares) to
Dealer under this Termination Agreement.


4.    Effectiveness. The termination of the Warrant Transactions and the Warrant
Confirmations with respect to a Tranche of Warrants contemplated by this
Termination Agreement shall be effective only upon the occurrence of the
Observation Date for such Tranche of Warrants.







--------------------------------------------------------------------------------





5.    Amendment to the Base Warrant Confirmation. Effective upon the occurrence
of the final Observation Date hereunder, Section 9(o)(i) of the Base Warrant
Confirmation is hereby amended by replacing “128,949,080” with “22,986,820” in
the third line thereof.


6.    Representations and Warranties of the Counterparty. Counterparty
represents and warrants to Dealer on the date hereof that:


(a)it is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and to perform its obligations under this
Termination Agreement and has taken all necessary action to authorize such
execution, delivery and performance;


(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));


(f)    following the public disclosure of this Termination Agreement, it is not
in possession of any material nonpublic information regarding Counterparty or
the Shares;


(g)    it (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million;


(h)    it is not entering into this Termination Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act; and


(i)    the provisions of Section 9.11 of the Equity Definitions will be
applicable to the Shares to be delivered in respect of the Warrants terminated
hereunder.


7.    Representations and Warranties of Dealer. Dealer represents and warrants
to Counterparty on the date hereof that:


(a)it is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and to perform its obligations under this
Termination Agreement and has taken all necessary action to authorize such
execution, delivery and performance;





--------------------------------------------------------------------------------







(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with; and


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).


8.    Notices. For purposes of this Termination Agreement, the addresses for
notices to the parties shall be:


(a)
Counterparty:



NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, California 95050
Attention:     Colette Kress, Chief Financial Officer
Telephone No.:     (408) 486-2000
Facsimile No.:    (408) 486-2200


With a copy to:
Attention:    David Shannon, EVP, Chief Administrative Officer and Secretary
Tel:        (408) 486-2000
Facsimile:    (408) 486-2200


(b)    Dealer:


Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attn:        Michael Voris
Equity Capital Markets
Telephone:    (212) 902-4895
Facsimile:    (212) 291-5027
Email:         michael.voris@gs.com


With a copy to:
Attn:         Simon Watson
Equity Capital Markets
Telephone:     (212) 902-2317
Email:         simon.watson@gs.com
And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com







--------------------------------------------------------------------------------





9.    Account Details. For purposes of this Termination Agreement, the account
for deliveries to Dealer shall be:


046282976 - GSCO (DTC 0005)


10.    Disclosure. Notwithstanding anything provided in this Termination
Agreement or the Warrant Confirmations, effective from the date of commencement
of discussions concerning the Warrant Transactions, Counterparty and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Warrant Transactions and this Termination Agreement and all materials of any
kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.


11.    No Reliance, etc. Counterparty hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Termination Agreement, that it has not relied on Dealer or
its affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.


12.    Governing Law. THIS TERMINATION AGREEMENT AND ALL MATTERS ARISING IN
CONNECTION WITH THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


13.    Amendment. This Termination Agreement may not be modified, amended or
supplemented, except in a written instrument signed by each party hereto.


14.    Counterparts. This Termination Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


15.    Arbitration. Section 9(m) of the Warrant Confirmations is hereby
incorporated by reference, except that references therein to “this Confirmation”
shall be deemed to be references to this Termination Agreement.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have executed this Termination Agreement with
effect from the date specified on the first page of this Termination Agreement.




Goldman, Sachs & Co.




By:
/s/ Eugene Parloff        

Name:
Eugene Parloff

Title:
Vice President



NVIDIA Corporation




By:
/s/ Colette M. Kress        

Name:
Colette M. Kress

Title:
EVP & CFO, NVIDIA



    





--------------------------------------------------------------------------------





Schedule 1
The number of Warrants in each Initial Tranche of Warrants is specified in the
following table:


Initial Observation Date
Number of Warrants per Tranche
First
3,028,756.27
Second
3,000,000.00
Third
3,000,000.00
Fourth
3,000,000.00
Fifth
1,250,000.00
Sixth
1,250,000.00
Seventh
1,250,000.00
Eighth
1,250,000.00
Ninth
1,250,000.00
Tenth
1,250,000.00
Eleventh
1,250,000.00
Twelfth
1,250,000.00
Thirteenth
1,250,000.00
Fourteenth
1,250,000.00
Fifteenth
3,000,000.00
Sixteenth
3,000,000.00
Seventeenth
3,000,000.00








--------------------------------------------------------------------------------





The number of Warrants in each Subsequent Tranche of Warrants is specified in
the following table:


Subsequent Observation Date
Number of Warrants per Tranche
First
900,921.95
Second
900,921.95
Third
900,921.95
Fourth
900,921.95
Fifth
900,921.95
Sixth
900,921.95
Seventh
900,921.95
Eighth
900,921.95
Ninth
900,921.95
Tenth
900,921.95
Eleventh
900,921.95
Twelfth
900,921.95
Thirteenth
900,921.95
Fourteenth
900,921.95
Fifteenth
900,921.95
Sixteenth
900,921.95
Seventeenth
900,921.95
Eighteenth
900,921.95
Nineteenth
900,921.95
Twentieth
900,921.95
Twenty-first
900,921.95
Twenty-second
900,921.95
Twenty-third
900,921.95
Twenty-fourth
900,921.95
Twenty-fifth
900,921.95
Twenty-sixth
900,921.95
Twenty-seventh
900,921.95
Twenty-eighth
900,921.95
Twenty-ninth
900,921.95
Thirtieth
900,921.95
Thirty-first
900,921.95
Thirty-second
900,921.95
Thirty-third
900,921.95






--------------------------------------------------------------------------------





Schedule 2


The “USD Amount per Warrant” as a function of the VWAP Price for each Warrant in
each Initial Tranche of Warrants is specified in the following table:


VWAP Price (USD)
USD Amount per Warrant
60.00
36.1969
62.00
38.0795
64.00
39.9719
66.00
41.8731
68.00
43.7824
70.00
45.6991
72.00
47.6225
74.00
49.5520
76.00
51.4871
78.00
53.4274
80.00
55.3723
82.00
57.3217
84.00
59.2750
86.00
61.2320
88.00
63.1925
90.00
65.1560
92.00
67.1225
94.00
69.0918
96.00
71.0635
98.00
73.0376
100.00
75.0138
102.00
76.9921
104.00
78.9723
106.00
80.9542
108.00
82.9378
110.00
84.9230
112.00
86.9096
114.00
88.8976
116.00
90.8868
118.00
92.8773
120.00
94.8689



The exact VWAP Price may not be set forth in the table above, in which case:


•
if the VWAP Price is between two VWAP Prices in the table above, the “USD Amount
per Warrant” will be determined by a straight-line interpolation between the
“USD Amount per Warrant” set forth for the higher and lower VWAP Prices; or



•
if the VWAP Price is greater than USD 120.00 or less than USD 60.00, the “USD
Amount per Warrant” will be determined by the Calculation Agent.






--------------------------------------------------------------------------------







The “USD Amount per Warrant” as a function of the VWAP Price for each Warrant in
each Subsequent Tranche of Warrants is specified in the following table:


VWAP Price (USD)
USD Amount per Warrant
60.00
36.1969
62.00
38.0795
64.00
39.9719
66.00
41.8731
68.00
43.7824
70.00
45.6991
72.00
47.6225
74.00
49.5520
76.00
51.4871
78.00
53.4274
80.00
55.3723
82.00
57.3217
84.00
59.2750
86.00
61.2320
88.00
63.1925
90.00
65.1560
92.00
67.1225
94.00
69.0918
96.00
71.0635
98.00
73.0376
100.00
75.0138
102.00
76.9921
104.00
78.9723
106.00
80.9542
108.00
82.9378
110.00
84.9230
112.00
86.9096
114.00
88.8976
116.00
90.8868
118.00
92.8773
120.00
94.8689



The exact VWAP Price may not be set forth in the table above, in which case:


•
if the VWAP Price is between two VWAP Prices in the table above, the “USD Amount
per Warrant” will be determined by a straight-line interpolation between the
“USD Amount per Warrant” set forth for the higher and lower VWAP Prices; or



•
if the VWAP Price is greater than USD 120.00 or less than USD 60.00, the “USD
Amount per Warrant” will be determined by the Calculation Agent.






